UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


CHRISTOPHER TUTOR,                              §
                                                §
                Petitioner,                     §
                                                §
versus                                          §    CIVIL ACTION NO. 1:18-CV-405
                                                §
WARDEN, FCC BEAUMONT CAMP,                      §
                                                §
                Respondent.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Christopher Tutor, a prisoner confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing without prejudice the claims challenging petitioner’s

conviction, and proceeding with the claim that he was improperly denied early release.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence.    Petitioner filed a response in which he states that he does not object to the

recommendations of the magistrate judge.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#2) is ADOPTED.

Petitioner’s claims of inadequate time, ineffective assistance of counsel, and insufficient evidence

are DISMISSED.
        .
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 4th day of December, 2018.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
